Exhibit 10.6

 

AMENDMENT NO. 5

VALLEY NATIONAL BANCORP BENEFIT EQUALIZATION PLAN

 

 

Effective as of August 15, 2006, the Valley National Bancorp Benefit
Equalization Plan (the Plan”) is amended as follows:

1.            Section 1.5 of the Plan, defining Change in Control, is amended by
deleting the existing definition and replacing it with the following:

“1.5     ‘Change in Control’ means any of the following events: (i) when Valley
National Bancorp (“Valley”) or a Subsidiary acquires actual knowledge that any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act), other than an affiliate of Valley or a Subsidiary or an employee benefit
plan established or maintained by Valley, a Subsidiary or any of their
respective affiliates, is or becomes the beneficial owner (as defined in Rule
13d-3 of the Exchange Act) directly or indirectly, of securities of Valley
representing more than twenty-five percent (25%) of the combined voting power of
Valley’s then outstanding securities (a “Control Person”), (ii) upon the first
purchase of Valley’s common stock pursuant to a tender or exchange offer (other
than a tender or exchange offer made by Valley, a Subsidiary or an employee
benefit plan established or maintained by Valley, a Subsidiary or any of their
respective affiliates), (iii) the consummation of (A) a transaction, other than
a Non-Control Transaction, pursuant to which Valley is merged with or into, or
is consolidated with, or becomes the subsidiary of another corporation, (B) a
sale or disposition of all or substantially all of Valley’s assets or (C) a plan
of liquidation or dissolution of Valley, (iv) if during any period of two (2)
consecutive years, individuals (the “Continuing Directors”) who at the beginning
of such period constitute the Board cease for any reason to constitute at least
60% thereof or, following a Non-Control Transaction, 60% of the board of
directors of the Surviving Corporation; provided that any individual whose
election or nomination for election as a member of the Board (or, following a
Non-Control Transaction, the board of directors of the Surviving Corporation)
was approved by a vote of at least two-thirds of the Continuing Directors then
in office shall be considered a Continuing Director, or (v) upon a sale of (A)

 


--------------------------------------------------------------------------------



 

common stock of Valley National Bank, a Subsidiary (the “Bank”), if after such
sale any person (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) other than Valley, an employee benefit plan established or
maintained by Valley or a Subsidiary, or an affiliate of Valley or a Subsidiary,
owns a majority of the Bank’s common stock or (B) all or substantially all of
the Bank’s assets (other than in the ordinary course of business). No person
shall be considered a Control Person for purposes of clause (i) above if (A)
such person is or becomes the beneficial owner, directly or indirectly, of more
than ten percent (10%) but less than twenty-five percent (25%) of the combined
voting power of Valley’s then outstanding securities if the acquisition of all
voting securities in excess of ten percent (10%) was approved in advance by a
majority of the Continuing Directors then in office or (B) such person acquires
in excess of ten percent (10%) of the combined voting power of Valley’s then
outstanding voting securities in violation of law and by order of a court of
competent jurisdiction, settlement or otherwise, disposes or is required to
dispose of all securities acquired in violation of law. For purposes of this
paragraph: (I) Valley will be deemed to have become a subsidiary of another
corporation if any other corporation (which term shall include, in addition to a
corporation, a limited liability company, partnership, trust, or other
organization) owns, directly or indirectly, 50 percent or more of the total
combined outstanding voting power of all classes of stock of Valley or any
successor to Valley; (II) “Non-Control Transaction” means a transaction in which
Valley is merged with or into, or is consolidated with, or becomes the
subsidiary of another corporation pursuant to a definitive agreement providing
that at least 60% of the directors of the Surviving Corporation immediately
after the transaction are persons who were directors of Valley on the day before
the first public announcement relating to the transaction; (III) the “Surviving
Corporation” in a transaction in which Valley becomes the subsidiary of another
corporation is the ultimate parent entity of Valley or Valley’s successor; (IV)
the “Surviving Corporation” in any other transaction pursuant to which Valley is
merged with or into another corporation is the surviving or resulting
corporation in the merger or consolidation; and (V) the capitalized term
“Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with Valley, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.”

 


--------------------------------------------------------------------------------



 

2.            Section 1.7 of the Plan, defining Compensation, is amended by
deleting the existing definition and replacing it with the following:

“1.7                   “Compensation” shall mean a Participant’s annual rate of
base earnings (excluding overtime and any other forms of additional
compensation) paid to him for each calendar year effective as of each January 1.
In addition, Compensation shall include all bonus payments paid to a Participant
in a given calendar year.”

The foregoing Amendment shall apply to all Participants who are employed by the
Company on or after August 15, 2006. If applicable, however, item 2 of the
Amendment above shall apply for purposes of calculating Compensation for all
years, including years prior to 2006.

 

 

 

--------------------------------------------------------------------------------

 